Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 4, block 405 has a misspelled word; “aliged” should be “aligned”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 6, Para. [0022], Lines 3 and 5, “power receiving device 40” should be “power receiving device 200” (two instances).
Page 14, Para. [0057], Lines 1, 2 and 4, “detecting module 101” should be “detecting module 103” (three instances).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hollar et al. U.S. Patent 7,999,506 B1 (hereinafter Hollar).
Regarding Claim 1, Hollar teaches a charging device (Hollar, Fig. 2; Col. 2, Lines 38-47) comprising at least one processor (Hollar, Col. 1, Lines 49-51, “processing unit”), and a storage device coupled to the at least one processor and storing instructions for execution by the at least one processor (Hollar, Col. 2, Lines 30-37) to cause the at least one processor to detect whether a vehicle is parked on a parking space where a charging device is located (Hollar, Col. 1, Lines 62-64, and Col. 3, Line 57 through Col. 4, Line 3), capture, in response that the vehicle is detected to be parked on the parking space where the charging device is located, at least one image of the vehicle (Hollar, Fig. 3, Blocks 3001-3003, Col. 4, Lines 24-28), determine a position of a power receiving device of the vehicle by recognizing the at least one image (Hollar, Fig. 3, Blocks 3004-3005 Col. 4, Lines 28-42), determine at least one movement parameter of the charging device based on the position of the power receiving device and a position of the charging device (Hollar, Col. 5, Lines 1-5, “path planning algorithm”), control the charging device to move until aligned with the power receiving device according to the at least one movement parameter (Hollar, Col. 5, Lines 1-26), and control the charging device to couple with the power receiving device and to charge the vehicle (Hollar, Col. 5, Lines 27-31 and Col. 2, Lines 13-18 and Lines 38-47).
Regarding Claim 2, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hollar teaches wherein the at least one processor is further caused to acquire information as to body structure of a plurality of types of vehicles and information as to position of the power receiving device on each type of vehicle, and establish a charging position recognition model based on the information as to body structure of the plurality of types of vehicles and the information as to position of the power receiving device (Hollar, Fig. 3, Blocks 3004-3005 Col. 4, Lines 28-42). 
Regarding Claim 3, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Hollar teaches wherein the at least one processor is further caused to determine the position of the power receiving device of the vehicle according to the at least one image and the charging position recognition model (Hollar, Fig. 3, Blocks 3004-3005 Col. 4, Lines 28-42). 
Regarding Claim 4, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 3/2/1.  Furthermore, Hollar teaches wherein the at least one processor is further caused to process the at least one image to acquire the information as to body structure, and determine the position of the power receiving device according to the information as to body structure and the charging position recognition model (Hollar, Fig. 3, Blocks 3004-3005 Col. 4, Lines 28-42). 
Regarding Claim 6, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hollar teaches wherein the at least one processor is further caused to determine, in response that the vehicle is detected to be parked on the parking space (Hollar, Col. 1, Lines 62-64, and Col. 3, Line 57 through Col. 4, Line 3), whether the charging device receives a charging instruction from a terminal device of the user (Hollar, Col. 4, Lines 4-20), and capture, in response that the charging device receives the charging instruction from the terminal device of the user (Hollar, Col. 4, Lines 4-20), the image of the vehicle (Hollar, Fig. 3, Blocks 3001-3003, Col. 4, Lines 24-28).
Regarding Claim 8, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 1.  Furthermore, Hollar teaches wherein the at least one processor is further caused to control the charging device to make an electrical connection with the power receiving device without actual contact, and wirelessly charge the vehicle (Hollar, Col. 2, Lines 38-47, and Col. 5, Lines 24-28).
Regarding Claim 9, Hollar teaches a method for aligning a charging device with a vehicle for charging (Hollar, Fig. 2; Col. 1, Lines 48-56) implemented in a charging device (Hollar, Fig. 2; Col. 2, Lines 38-47) comprising detecting whether a vehicle is parked on a parking space where a charging device is located (Hollar, Col. 1, Lines 62-64, and Col. 3, Line 57 through Col. 4, Line 3), capturing, in response that the vehicle is detected to be parked on the parking space where the charging device is located, at least one image of the vehicle (Hollar, Fig. 3, Blocks 3001-3003, Col. 4, Lines 24-28), determining a position of a power receiving device of the vehicle by recognizing the at least one image (Hollar, Fig. 3, Blocks 3004-3005 Col. 4, Lines 28-42), determining at least one movement parameter of the charging device based on the position of the power receiving device and a position of the charging device (Hollar, Col. 5, Lines 1-5, “path planning algorithm”), controlling the charging device to move until aligned with the power receiving device according to the at least one movement parameter (Hollar, Col. 5, Lines 1-26), and controlling the charging device to couple with the power receiving device and to charge the vehicle (Hollar, Col. 5, Lines 27-31 and Col. 2, Lines 13-18 and Lines 38-47). 
Regarding Claim 10, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 9.  Furthermore, Hollar teaches further comprising acquiring information as to body structure of a plurality of types of vehicles and information as to position of the power receiving device on each type of vehicle, and establishing a charging position recognition model based on the information as to body structure of the plurality of types of vehicles and the information as to position of the power receiving device (Hollar, Fig. 3, Blocks 3004-3005 Col. 4, Lines 28-42). 
Regarding Claim 11, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 10/9.  Furthermore, Hollar teaches wherein a method of determining a position of a power receiving device of the vehicle by recognizing the at least one image comprises determining the position of the power receiving device of the vehicle according to the at least one image and the charging position recognition model (Hollar, Fig. 3, Blocks 3004-3005 Col. 4, Lines 28-42). 
Regarding Claim 12, The teaching of the Hollar reference discloses the claimed invention as stated above in claims 11/10/9.  Furthermore, Hollar teaches wherein the step of determining the position of the power receiving device of the vehicle according to the at least one image and the charging position recognition mode comprises processing the at least one image to acquire the information as to body structure, and determining the position of the power receiving device according to the information as to body structure and the charging position recognition model (Hollar, Fig. 3, Blocks 3004-3005 Col. 4, Lines 28-42). 
Regarding Claim 14, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 9.  Furthermore, Hollar teaches wherein the step of capturing at least one image of the vehicle comprises determining, in response that the vehicle is detected to be parked on the parking space (Hollar, Col. 1, Lines 62-64, and Col. 3, Line 57 through Col. 4, Line 3), whether the charging device receives a charging instruction from a terminal device of the user (Hollar, Col. 4, Lines 4-20), and capturing, in response that the charging device receives the charging instruction from the terminal device of the user (Hollar, Col. 4, Lines 4-20), the image of the vehicle (Hollar, Fig. 3, Blocks 3001-3003, Col. 4, Lines 24-28).
Regarding Claim 16, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 9.  Furthermore, Hollar teaches wherein the step of controlling the charging device to couple with the power receiving device and to charge the vehicle comprises controlling the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hollar et al. U.S. Patent 7,999,506 B1 (hereinafter Hollar) as applied to claim 1 above, and further in view of Hsieh et al. U.S. PGPub 2019/0280503 A1 (hereinafter Hsieh).
Regarding Claim 7, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 1, but does not explicitly teach information transmitted to a terminal device of the user of the vehicle.
Hsieh, however, teaches wherein the at least one processor is further caused to transmit prompt information to a terminal device of the user when the charging device completes charging of the vehicle (Hsieh, Fig. 2 Blocks 64-65; Para. [0026]).
It would have been obvious to a person having ordinary skill in the art to understand that although Hollar is silent as to any communication to the user, Hollar would inherently incorporate some type of conventional communication commonly understood in the art.  The communication taught by Hsieh, for informing the user of the vehicle of the charge status, teaches one of the many conventional charging communication processes utilized in the art for notifying the user of the vehicle when completion of charging is accomplished.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Hsieh, to inform the user of the vehicle of the charge status of Hollar.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hollar et al. U.S. Patent 7,999,506 B1 (hereinafter Hollar) as applied to claim 9 above, and further in view of Hsieh et al. U.S. PGPub 2019/0280503 A1 (hereinafter Hsieh). 
Regarding Claim 15, The teaching of the Hollar reference discloses the claimed invention as stated above in claim 9, but does not explicitly teach information transmitted to a terminal device of the user of the vehicle.
Hsieh, however, teaches further comprising transmitting prompt information to a terminal device of the user when the charging device completes charging of the vehicle (Hsieh, Fig. 2 Blocks 64-65; Para. [0026]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Hollar is silent as to any communication to the user, Hollar would inherently incorporate some type of conventional communication commonly understood in the art.  The communication taught by Hsieh, for informing the user of the vehicle of the charge status, teaches one of the many conventional charging communication processes utilized in the art for notifying the user of the vehicle when completion of charging is accomplished.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Hsieh, to inform the user of the vehicle of the charge status of Hollar.
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5: Though the prior art discloses a charging device that can detect the presence of a vehicle, determine the type of vehicle using a camera and imaging analysis, look up information regarding the charging port of the vehicle via a database, move a wireless charging device to align with the charging coil of the vehicle in order to transfer power to the vehicle to charge the vehicle, it fails to teach or suggest the aforementioned limitations of claim 5, and further including the combination of: 
wherein the at least one processor is further caused to determine a pixel coordinate of the vehicle in the image according to the information as to body structure, convert the pixel coordinate of the vehicle to a camera coordinate, convert the camera coordinate of the vehicle to a world coordinate, determine a world coordinate of the power receiving device according to the world coordinate of the vehicle and the information as to position of the power receiving device, and determine the at least one movement parameter according to deviation between the initial world coordinate of the power transmission device and the world coordinate of the power receiving device. 
Regarding Claim 13: Though the prior art discloses a method for aligning a charging device that can detect the presence of a vehicle, determine the type of vehicle using a camera and imaging analysis, look up information regarding the charging port of the vehicle via a database, move a wireless charging device to align with the charging coil of the vehicle in order to transfer power to the vehicle to charge the vehicle, it fails to teach or suggest the aforementioned limitations of claim 13, and further including the combination of: 
wherein the step of determining movement parameters of the charging device based on the position of the power receiving device and a position of the charging device comprises determining a pixel coordinate of the vehicle in the image according to the information as to body structure, converting the pixel coordinate of the vehicle to a camera coordinate, converting the camera coordinate of the vehicle to a world coordinate, determining a world coordinate of the power receiving device according to the world coordinate of the vehicle and the information as to position of the power receiving device, and determining the movement parameter according to deviation between the initial world coordinate of the power transmission device and the world coordinate of the power receiving device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haddad et al. U.S. Patent 8,169,186 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port. 
Leary U.S. PGPub 2018/0056801 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Chen U.S. PGPub 2015/0061576 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Prokhorov U.S. PGPub 2017/0001527 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Park et al. U.S. PGPub 2020/0139843 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Bendicks U.S. PGPub 2014/0111155 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Yang U.S. PGPub 2021/0094431 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Lin U.S. PGPub 2021/0061116 teaches an electric vehicle charging device with moveable charging device to align with vehicle charging port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859